Citation Nr: 0406748	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  93-09 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Thomas W. Stoever, Jr., 
Attorney-at-Law


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from February 1953 to July 
1963.  

This case comes before the Board of Veterans' Appeals (Board) 
from an October 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the veteran's claim for a compensable 
rating for his bilateral hearing loss.

In September 1993 the Board issued a decision also denying 
the claim, and the veteran appealed to the U.S. Court of 
Appeals for Veterans Claims (Court)-which, at that time, was 
called the U.S. Court of Veterans Appeals.

During the pendency of the appeal to the Court, the RO issued 
another rating decision in September 1994 continuing to deny 
the claim.  And in January 1995, the Board also denied a 
motion for reconsideration of its decision.

A February 1998 Court Order dismissed the appeal of the 
Board's decision as untimely.  But a September 2001 letter 
from the RO to VA's Chief of the Benefits and Services 
Division indicates VA's General Counsel (GC) wanted the 
claims file because the Court needed to see it.  There is 
nothing further concerning this inquiry, though.  And, 
pursuant to an October 2003 Joint Motion, the Court issued 
another Order in November 2003 vacating the Board's decision 
and remanding the case to the Board for further development 
and readjudication.  So the Board must follow the directives 
of the most recent Court Order, not the prior one.

The Joint Motion, at page 1, states the Board's September 
1993 decision concerned entitlement to "an increased 
(compensable) rating for otitis media, tinnitus and bilateral 
hearing loss."  However, that decision by the Board only 
addressed, and denied, a compensable rating for bilateral 
hearing loss.  The Board noted the veteran had complained of 
"a perforated (or absent) left tympanic membrane, tinnitus, 
and possibly draining as a results [sic] of an ear 
infection."  But the Board indicated those complaints were 
not encompassed in or otherwise part and parcel of those 
concerning the appropriateness of the rating for his 
bilateral hearing loss, and if these additional complaints 
were perceived as the bases for additional claims, he needed 
to file them at the RO.  Bear in mind, however, service 
connection already has been established for otitis media 
(which, itself, is a type of ear infection) and a 
noncompensable rating assigned.  Post-traumatic migraine 
headaches also is service connected and rated 30-percent 
disabling.  The only condition not already service connected 
is the tinnitus.

The Joint Motion, at page 2, also states the veteran 
requested an independent medical opinion (IMO) to resolve 
conflicting medical evidence related to those claims.  But in 
his March 1993 statement in support of claim, VA Form 21-
4138, he requested a VA medical opinion concerning whether he 
was missing his left tympanic membrane (eardrum).  And in a 
December 1993 VA Form 21-4138, he requested an IMO and 
asserted that an absent left eardrum together with tinnitus 
and chronic ear infections affected his bilateral hearing 
loss.  Even more recently, in his attorney's December 2003 
brief, it was argued, at page 8, that an IMO is needed 
because the veteran believes, based on reports by physicians, 
that standard audiometric testing does not adequately assess 
the severity of his hearing loss since he is missing part of 
his eardrum.

So from the record, it appears the veteran, through his 
representative, may be claiming entitlement to service 
connection for tinnitus and for residuals of a perforation of 
the left tympanic membrane, as a post-operative residual of a 
modified radical mastoidectomy and modified tympanoplasty 
performed during service in 1960.  It also appears the 
veteran is claiming entitlement to compensable ratings for 
his post-traumatic headaches and otitis media.  These 
additional claims, however, are not inextricably intertwined 
with his current claim before the Board, for a compensable 
rating for his bilateral hearing loss.  See Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).  The rating for his bilateral 
hearing loss is determined by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).



Also pending is the veteran's June 1994 claim for service 
connection for 
post-traumatic stress disorder (PTSD).  So that claim also 
needs to be addressed by the RO since it, too, is not 
currently before the Board.  38 C.F.R. § 20.200 (2003).

Unfortunately, for the reasons explained below, the claim for 
a higher rating for the bilateral hearing loss must be 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), was signed into law on November 9, 2000, and 
implementing VA regulations were published and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
Act and implementing regulations eliminated the requirement 
of submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
This includes notifying the claimant of the evidence he 
personally responsible for submitting and what evidence VA 
will obtain for him, if identified.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Charles v. 
Principi, 16 Vet. App. 370 (2002).  The VCAA is potentially 
applicable to all claims pending or filed after the date of 
its enactment.  Holliday v. Principi, 14 Vet. App. 280 
(2001); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
and Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  See 
also VAOPGCPREC 11-2000 (Nov. 27, 2000). 



The VCAA and implementing regulations became effective during 
the pendency of this appeal, but because they took effect 
long after the Board's September 1993 decision in question, 
the RO has not yet had an opportunity to comply with this 
new law or its implementing regulations.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in this new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).  

The service medical records (SMRs) indicate that, in 1960, 
the veteran underwent a modified radical mastoidectomy with 
modified tympanoplasty.  But a subsequent perforation of the 
failed tympanoplasty graft healed, however, the new tympanic 
membrane was retracting, eliminating the middle ear air 
space, and attempts to inflate the tympanic cavity were 
unsuccessful.  So, pursuant to the Joint Motion, the veteran 
should be scheduled for up-to-date VA audiometric and 
otolaryngeal rating examinations.  Also, more recent VA 
outpatient treatment (VAOPT) records should be obtained and 
he should be requested to state whether he has received any 
relevant recent private treatment.

In an October 1994 VA Form 21-4138, the veteran requested 
that VA obtain his private clinical records from Dr. Bradley 
Paddock.  And to facilitate obtaining these confidential 
medical records, the veteran submitted VA Form 21-4142, 
Authorization for Release of Information.  He also stated 
that he had undergone special audiometric testing in 
Schenectady.  However, this authorization form is almost a 
decade old and, thus, a new authorization form must be 
obtained.  



The Joint Motion indicated the private clinical records must 
be obtained.  Consequently, the RO should contact the veteran 
who, together with his representative, should be requested to 
specify the dates, places, and providers of all post-service 
treatment or evaluation for his hearing loss and to provide 
the full names and current addresses of those now in 
possession of his treatment records.  This should include, 
but is not necessarily limited to, records from:

a) the Security Mutual Life Insurance Company 
of New York;
b) Douglas Hass, M.D.;
c) The Ellis Hospital;
d) Bradley Paddock, M.D.; 
e) Sheldon Staunton, M.D.;
f) audiometric testing results at a clinic in 
Schenectady;
g) and all VA medical records not yet 
associated with the claims file.

Accordingly, the case is remanded to the RO for the following 
development and consideration:  

1.  Prior to making any further determination on 
the merits, ensure that all notification and 
development action required by the VCAA and 
implementing VA regulations is completed.  In 
particular, ensure the new notification 
requirements and development procedures contained 
in 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002) and their implementing regulations, 
especially 38 C.F.R. § 3.159(b) and (c)(2) (2003), 
are fully complied with and satisfied.

The VCAA letter must provide adequate written 
notification of the information and evidence (1) 
necessary to substantiate the claim, (2) that VA 
will seek to provide, (3) that the claimant is 
expected to provide, and (4) to provide any 
evidence in the claimant's possession that 
pertains to the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); VCAA as 
codified at 38 U.S.C.A. § 5103(a) (West 2002), 
38 C.F.R. § 3.159(b)(1) (2003). 

2.  Also ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization for his hearing loss since 
discharge from active service.  Ask that he 
complete and return the appropriate releases (VA 
Form 21-4142) for the medical records of each 
private care provider.  And with his 
authorization, request all private treatment 
records indicated, and associate all received with 
the file.  If any request for private treatment 
records is unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) (West 
2002); 38 C.F.R. § 3.159(e) (2003).  

3.  The RO also must obtain all VA clinical 
records not currently on file and associate them 
with the other evidence in the claims file. 

4.  Schedule the veteran for VA audiometric and 
otolaryngeal rating examinations to assess the 
current severity of his service-connected 
bilateral hearing loss.  Please specifically 
indicate whether the veteran's disability of the 
left ear, including any damage to or absent left 
eardrum, makes the standard audiometric testing 
inappropriate for rating purposes and, if so, why.  

Discuss the rationale for the opinion.  It is 
absolutely imperative that the examiner has access 
to the claims file for a review of the veteran's 
pertinent medical history.  All necessary testing 
should be done and the examiner should review the 
results of any testing prior to completion of the 
examination report.  If an examination form is 
used to guide the examination, the submitted 
examination report should include the questions to 
which answers are provided.



5.  Review the report of the VA examinations to 
ensure they address the applicable rating 
criteria.  If they do not contain sufficient 
information to properly rate the veteran's 
bilateral hearing loss, take corrective action.  
38 C.F.R. § 4.2 (2003); Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Then readjudicate the claim based on the 
additional evidence obtained.  This must include 
application of the regulatory amendments that 
became effective on June 10, 1999.  

The RO should also address whether the case 
presents an issue of medical complexity or 
controversy that warrants referral of the case for 
an IMO.  

If the benefit requested is not granted to the 
veteran's satisfaction, send him and his attorney 
a Supplemental Statement of the Case (SSOC) and 
give them time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


